           Case 1:16-cr-00370-CM Document 336 Filed 10/11/18 Page 1 of 7

                                                        U.S. Department of Justice

                                                        Criminal Division



Fraud Section                                           Christina J. Brown
                                                        (202) 598-8839
                                                        christina.brown@usdoj.gov
                                                        450 5th Street NW
                                                        Washington, D.C. 20530


VIA ECF                                                 October 11, 2018

Honorable Colleen McMahon
U.S. District Court for the Southern District of New York
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, NY 10007

         Re:    United States v. Connolly and Black, 16-CR-370 (CM)

Dear Chief Judge McMahon:

        The government respectfully requests the following additions and modifications to
certain of the Court’s draft jury charges circulated to the parties on October 10, 2018.1

       Wire Fraud - First Element: False and Fraudulent Representation or Statement
(page 28): The Court previously indicated how it intended to charge the jury on falsity in its
Decision on Government’s Motions in Limine:

         The court will give jury instructions about falsity that conform to Supreme Court
         precedent and the law in this Circuit – both of which make it clear that a statement
         is false and fraudulent for purposes of the wire fraud statute if it is actually false,
         impliedly false, or misleadingly half-true.

ECF No. 262 at 20-21 (citing Universal Health Servs., Inc. v. United States, 136 S. Ct. 1989,
2001 (2016) (“A statement that misleadingly omits critical facts is a misrepresentation
irrespective of whether the other party has expressly signaled the importance of the qualifying
information.”) and United States v. Autuori, 212 F.3d 105, 118 (2d Cir. 2000) (“The fraud
statutes are violated by affirmative misrepresentations or by omissions of material information
that the defendant has a duty to disclose . . . [I]t is just as unlawful to speak ‘half truths’ or to
omit to state facts necessary to make the statements made, in light of the circumstances under
which they were made, not misleading.”).)

       In line with this guidance, the government requests the following addition to the draft
charge, to incorporate implied and misleading falsity and half-truths:

1
  The government will raise other requested changes at the charge conference, but files this letter
to address its most significant requests.
          Case 1:16-cr-00370-CM Document 336 Filed 10/11/18 Page 2 of 7
                                                                                                  2



       “False” means “not true.” An affirmative representation is false if it is not true. A
       statement is false and fraudulent for purposes of the wire fraud statute if it is
       actually false, impliedly false, or misleadingly half-true. It is just as unlawful to
       speak ‘half truths’ or to omit to state facts necessary to make the statements
       made, in light of the circumstances under which they were made, not
       misleading. The failure to disclose information may also be a false representation
       or statement, but only if the defendant was under a duty to make such disclosure.

As noted above, the first of these additional sentences is from the Court’s motions in limine
decision and based on Universal Health, while the second tracks the Second Circuit’s language
in Autuori. The government requests they be included to accurately instruct jurors on the scope
of “falsity.”

        Wire Fraud - First Element: Intent to Deceive (page 30): The government requests
that the jury charge on intent incorporate the concept that a defendant can intend the unlawful
purpose in whole or in part, by adding the following language:

       “Intent” means “conscious aim or objective.” Someone “intends” a particular
       result when he commits conduct with the purpose, at least in part, of bringing
       about that result.

This is consistent with Second Circuit law as well as the instructions given in United States v.
Allen, 14-cr-272-JSR (S.D.N.Y. 2015), ECF No. 178, Tr. Trans. at 1634:6-12 (“To act with a
specific intent to defraud goes further and requires that the defendant you are considering
intended, at least in part, to deceive . . .”). See United States v. Technodyne, LLC, 753 F.3d 368,
385 (2d Cir. 2014) (“the law recognizes that there may be multiple motives for human behavior;
thus, a specific intent need not be the actor’s sole, or even primary purpose . . . a defendant
accused of [a specific intent] crime may properly be convicted if his intent to commit the crime
was one of his objectives”) (citing Spies v. United States, 317 U.S. 492, 499 (1943) (“if the tax-
evasion motive plays any part in [the defendant’s] conduct the offense may be made out even
though the conduct may also serve other purposes . . . .”) and United States v. Biaggi, 909 F.2d
662, 683 (2d Cir. 1990) (“[a] valid purpose that partially motivates a transaction does not
insulate participants in an unlawful transaction from criminal liability”)).

        Wire Fraud - First Element: Deprive Person of Money or Property (page 31): In line
with the Second Circuit’s recent guidance on “right to control” charges in United States v.
Finazzo, 850 F.3d 94, 108-111 (2d Cir. 2017), which emphasized that “misrepresentations or
non-disclosure of information cannot support a conviction under the ‘right to control’ theory
unless those misrepresentations or non-disclosures can or do result in tangible economic harm,”
the government requests the following addition to the draft charge:

       Obviously a person is deprived of money or property when someone else takes his
       money or property away from him. A person can also be deprived of money or
       property when he is deprived of the ability to make an informed economic
       decision about what to do with his money or property. We refer to that as being
         Case 1:16-cr-00370-CM Document 336 Filed 10/11/18 Page 3 of 7
                                                                                                 3


       deprived of the right to control money or property. This interest is injured when
       a victim is deprived of potentially valuable economic information it would
       consider valuable in deciding how to use its assets.

See Finazzo, 850 F.3d at 108 (approving jury instruction with this language).

       Wire Fraud (Counts 2, 3, 8, 9, 10 & 11): Element Two (Participation with Intent to
Defraud) (page 32): The government requests the jury charge on “willfully” incorporate the
following language:

       “Willfully” means to act both knowingly, as I have just defined that term, and
       with a bad purpose, which is to say, with an intent to do something that the law
       forbids, by disobeying or disregarding the law. The defendant must have an
       intent to do something the law forbids; that is to say, with a bad purpose either
       to disobey or disregard the law. He need not, however, have been aware of a
       specific law or rule that his conduct may have violated.

This is consistent with Second Circuit law, which does not require a defendant intend to violate a
particular law or rule. See, e.g., United States v. Porcelli, 865 F.2d 1352, 1358 (2d Cir. 1989)
(mail fraud statue does not require an “intent to violate a statute”).

       Wire Fraud (Counts 2, 3, 8, 9, 10 & 11): Element Three (Use of Interstate or Int’l.
Wires) (page 36): For the jury’s reference, and as they will not be receiving a copy of the
indictment itself, the government requests the written jury charge include the table of wire
communications applicable to the remaining wire fraud counts from the Superseding Indictment,
ECF No. 22 ¶ 51:

       The specific wire communication alleged in each count, the origin and destination of each

such communication, and the defendant to which that particular count relates, are set forth in the

following table:

 Count    Defendant         Approximate      Wire                       Description
                            Date             Transmission
 2        CONNOLLY          August 15,       International electronic   CONNOLLY and
                            2007             signal between New         Submitter A discussed via
                                             York, New York and         electronic message the
                                             London, United             manipulation of Deutsche
                                             Kingdom                    Bank’s USD LIBOR
                                                                        submission
         Case 1:16-cr-00370-CM Document 336 Filed 10/11/18 Page 4 of 7
                                                                                                  4


 3        CONNOLLY          August 16,        International electronic   CONNOLLY and
                            2007              signal between New         Submitter A discussed via
                                              York, New York and         electronic message the
                                              London, United             manipulation of Deutsche
                                              Kingdom                    Bank’s USD LIBOR
                                                                         submission.
 8        CONNOLLY          July 20, 2006     International electronic   The rates submitted by
                                              signal and transfer of     Deutsche Bank and the
                                              data from London,          other Contributor Panel
                                              United Kingdom to          banks and the averaged
                                              New York, New York         rates – or LIBORs – were
                                                                         published via international
                                                                         wire
 9        CONNOLLY          August 13,        International electronic   The rates submitted by
                            2007              signal and transfer of     Deutsche Bank and the
                                              data from London,          other Contributor Panel
                                              United Kingdom to          banks and the averaged
                                              New York, New York         rates – or LIBORs – were
                                                                         published via international
                                                                         wire
 10       CONNOLLY          September 27, International electronic       The rates submitted by
                            2007          signal and transfer of         Deutsche Bank and the
                                          data from London,              other Contributor Panel
                                          United Kingdom to              banks and the averaged
                                          New York, New York             rates – or LIBORs – were
                                                                         published via international
                                                                         wire
 11       BLACK             May 15, 2008      International electronic   The rates submitted by
                                              signal and transfer of     Deutsche Bank and the
                                              data from London,          other Contributor Panel
                                              United Kingdom to          banks and the averaged
                                              New York, New York         rates – or LIBORs – were
                                                                         published via international
                                                                         wire

        Wire Fraud (Counts 2, 3, 8, 9, 10 & 11): Fourth Element (Effect on Financial
Institution) (page 37): The government requests the definition of “financial institution” include
a foreign bank with a U.S. branch at which deposits are received, in line with the U.S. Code
sections pertaining to financial institutions:

       A financial institution includes (1) any bank insured by the Federal Deposit
       Insurance Corporation (FDIC), (2) any bank that is a Federal Home Loan Bank
       (FHLB), or (3) any company that has control over any FDIC-insured bank. A
       company has “control” over an insured bank if it (a) has the power to vote 25
       percent of any class of voting securities, or if it (b) controls in any manner the
       directors or trustees of the bank, or it if (c) directly or indirectly exercises a
          Case 1:16-cr-00370-CM Document 336 Filed 10/11/18 Page 5 of 7
                                                                                                   5


       controlling influence over the management or policies of the bank. A financial
       institution also includes a foreign bank that has a branch located in the United
       States at which deposits are received.

See 18 U.S.C. 20(9) (“a branch or agency of a foreign bank (as such terms are defined in
paragraphs (1) and (3) of section 1(b) of the International Banking Act of 1978”); see also
International Banking Act of 1978, Section 1(b)(3) (“(3) ‘branch’ means any office or any place
of business of a foreign bank located in any State of the United States at which deposits are
received”). Carol Saracco, managing director at Deutsche Bank, testified that Deutsche Bank
AG takes corporate deposits in the United States, in its New York branch. (Prelim. Tr. 2229:1-
8.)

        Conspiracy to Commit Wire Fraud and Bank Fraud (Count 1): Object of
Conspiracy (page 44): Under 18 USC § 3293, the offense (the conspiracy) must affect a
financial institution. This requirement should thus be separated out from the other elements of
wire fraud with respect to the conspiracy charge, and the jury instructed they must find the
conspiracy affected a financial institution:

       I have already explained the law regarding wire fraud. So in deciding whether the
       defendants conspired—agreed—to violate the law of wire fraud, you should
       consider my instructions on wire fraud, and decide whether the Government had
       proved beyond a reasonable doubt that the defendants, considered individually,
       agreed with some other person or persons to commit the crime with all of the
       elements of wire fraud. You must also find the conspiracy affected a financial
       institution.

Given the potential for jury confusion, it may be better to refer to the effect on a financial
institution in the wire fraud section not as a “fourth element,” but rather a stand-alone
requirement.

        Additionally, the bank fraud statute refers to defrauding a “financial institution” broadly,
rather than specifically an FDIC-insured bank. 18 U.S.C. § 1344 (“Whoever knowingly
executes, or attempts to execute, a scheme or artifice – (1) to defraud a financial institution …”).
The charge regarding bank fraud should thus track this same language, referring to the intended
victim of the fraud being a financial institution:

       Instead, the third element of bank fraud that the Government must prove beyond a
       reasonable doubt is that the intended victim of the fraud must be a financial
       institution.

        Thus, both the FDIC-insured banks, as well as the Federal Home Loan Banks,
qualify as financial institutions for the purposes of bank fraud.
         Case 1:16-cr-00370-CM Document 336 Filed 10/11/18 Page 6 of 7
                                                                                                  6


      Various Limiting Instructions—End of Defendant Connolly’s Employment at
Deutsche Bank (page 48): The government objects to the draft charge regarding Defendant
Connolly’s leaving Deutsche Bank:

       Second, as I have told you several times, there came a point when Matthew
       Connolly left DB. The Government does not contend that he continued as a
       member of the alleged conspiracy from and after the point when he left DB. The
       Indictment sets that date as in or [about] March 2008. Any evidence of conduct
       that took place after that date is not admissible as against Mr. Connolly and may
       not be considered by you in any way as you deliberate on the charges against him.

       For the record, it is the government’s continued position, as it was when it filed its
response to Defendant Connolly’s motion in limine (see ECF No. 250), that Connolly never
withdrew from or otherwise ceased to be a member of the conspiracy when he left Deutsche
Bank.

       Mere cessation of the conspiratorial activity by the defendant is not sufficient to prove
       withdrawal. United States v. Eppolito, 543 F.3d 25, 49 (2d Cir. 2008); United States v.
       Flaharty, 295 F.3d 182, 192 (2d Cir. 2002). The defendant “must also show that he
       performed some act that affirmatively established that he disavowed his criminal
       association with the conspiracy, either the making of a clean breast to the authorities, or
       communication of the abandonment in a manner reasonably calculated to reach co-
       conspirators.” Eppolito, 543 F.3d at 49 (citations and internal quotation marks omitted).
       “Unless a conspirator produces affirmative evidence of withdrawal, his participation in a
       conspiracy is presumed to continue until the last overt act by any of the conspirators.”
       United States v. Diaz, 176 F.3d 52, 98 (2d Cir.1999) (quoting United States v. Greenfield,
       44 F.3d 1141, 1150 (2d Cir.1995)).

United States v. Leslie, 658 F.3d 140, 143 (2d Cir. 2011). The government agrees Defendant
Connolly left Deutsche Bank sometime in 2008, but does not believe an instruction akin to
withdrawal is appropriate. It nevertheless understands the Court will advise the jury as such. At
a minimum, however, the charge should be revised to read:

       Except if they are Mr. Connolly’s own statements, any evidence of conduct that
       took place after that date is not admissible as against Mr. Connolly and may not
       be considered by you in any way as you deliberate on the charges against him.

        Otherwise, the jury will be confused as to whether it can consider the April 17, 2008 audio
recording in which Defendant Connolly discussed LIBOR submissions: “Nobody has a fucking
clue what the definition is, where it should be. It’s just they all, you know, talk around, ‘Where’s
it going to be? Where’s it going to be?’ And then everyone just sets it pretty close to where it’s
going to be. . . . And people fuck around with it on their positions.” (GX 1-133TE at 6.)

        Defendant Connolly’s own statements go to his state of mind and understanding, and they
are thus relevant regardless of whether he was employed by Deutsche Bank at the time he said
them or not. This is evident from a conversation he had with cooperator Tim Parietti years after
         Case 1:16-cr-00370-CM Document 336 Filed 10/11/18 Page 7 of 7
                                                                                              7


he left the bank. As Mr. Parietti explained, “What he said was, ‘I’m sorry you’re stuck dealing
with all these questions in the LIBOR investigation and just tell them what happened, you know,
what it is. At least we were only telling them our positions, and I’m sure London will have a
much bigger problem.’. . . My takeaway from the conversation? Was we can continue to
minimize the behavior and explain it away, and we should be able to get away with it because
somebody else did something worse.” (Prelim. Tr. 1359:23-1360:16.) The charge should, at a
minimum, be revised to allow the jury to consider Defendant Connolly’s own statements after
March 2008.

       Respectfully submitted,

                      /s/                                         /s/
       CAROL L. SIPPERLY                           MICHAEL T. KOENIG
       Senior Litigation Counsel                   CHRISTINA J. BROWN
       ALISON L. ANDERSON                          Trial Attorneys
       Trial Attorney                              Antitrust Division
       Criminal Division, Fraud Section            United States Department of Justice
       United States Department of Justice
